Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1 & 3-18 are allowed.
Claim 2 have been cancelled by Applicant in the Remarks of 02/20/2020.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments including the following limitations previously objected to claim 2 “the inspection section is provided adjacent to each tier of the inspection unit rows of the inspection part, and further includes a plurality of transfer paths extending in the one horizontal direction and a plurality of transfer mechanisms each including a transfer arm provided to be movable along the transfer paths and configured to deliver the inspection target loaded from the loader to and from the inspection units, and in the arrangement part of the loader section, a plurality of storage containers is arranged in a direction orthogonal to an arrangement direction of the inspection units” in the Incoming Written Opinion of PTC filed on 01/13/2020 (via translation paper of the International Search report also filed on 01/13/2020) which are incorporated into independent claim 1 & claim 2 is cancelled in applicant’s response of 02/20/2021.
Regarding independent claim 5, Applicant’s amendments introducing new limitations “wherein the two inspection parts, the transfer paths, and the transfer mechanisms constitute an inspection section, the inspection system further comprises a loader section that includes an arrangement part in which a storage container for the inspection target is disposed, and a loader configured to deliver the inspection target between the storage container and the inspection section, the arrangement part is provided on end part sides of the two inspection parts in the one horizontal direction, and in the arrangement part of the loader section, the plurality of storage containers are arranged in a direction orthogonal to an arrangement direction of the inspection units”  which has overcome the Incoming Written Opinion of the PTC filed on 01/13/2020.


Upon review the IDS filed on 01/13/2020, the Incoming Writing Opinion filed on 01/13/2020 and further extensive search (see CPC/East searches attached), no other references on record was found anticipating or a combination of references were found making obvious to the above mentioned limitations.  

Although the CPC/East search provides Terada et al. (U.S. 2012/0086142 A1) disclose a system including: an imprint unit transferring a transfer pattern to a coating film on a substrate using a template to form a predetermined pattern in the coating film; a treatment station connected to the imprint unit and performing a predetermined treatment on the template; a template carry-in/out station connected to the treatment station, capable of keeping templates, and carrying the template in/out from/to the treatment station; a carry line provided through the imprint unit and carrying the 

    PNG
    media_image1.png
    423
    819
    media_image1.png
    Greyscale

The IDS filed 01/13/2020 provides Kiyokawa et al. (WO2010/092672) disclose  a test apparatus comprising a plurality of test units that test a device under test; a plurality of housing sections that respectively house the test units therein; a plurality of opening/closing sections that are disposed respectively in the housing sections and that expose the test units to the outside or isolate the test units from the outside; and a control section that independently controls whether each of the opening/closing sections is allowed to be opened. The control section may allow test units that are not supplied with power to be exposed to the outside. For at least one of (i) a period during which one of the test units is performing a predetermined operation, (ii) a predetermined period before the period during which one of the test units is performing the predetermined operation, and (iii) a predetermined period after the period during which 

    PNG
    media_image2.png
    529
    790
    media_image2.png
    Greyscale


Accordingly, the amended independent claims 1 & 5 clearly include structural limitations and active positive steps describing the use of the system, method & apparatus which the Prior Art reference fails to disclose the above mentioned allowable subject matters.

Claims 3-4 & 6-18 are allowed because of at least due to their dependencies.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on 

Examiner: 	/Trung Nguyen/-Art 2866
			March 22, 2021.

/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866